John A. Fogleman, Justice, dissenting. Detailing the testimony relating to changed circumstances would serve no useful purpose. Suffice it to say that, unlike the learned chancellor, I find a clear preponderance to require a modification of alimony, if the court had the power to grant the requested relief. I am no less confused about the circumstances under which the chancery court may modify a decree under which alimony is paid than I was when Armstrong v. Armstrong, 248 Ark. 835, 454 S.W. 2d 660, and Law v. Law, 248 Ark. 894, 455 S.W. 2d 854, were decided. Once more, I find a situation parallel to that obtaining in Thomas v. Thomas, 246 Ark. 1126, 443 S.W. 2d 534, where we held that alimony payments were ordered by the court when the language of the decree incorporated a property settlement agreement, and held the decree enforceable through the court’s contempt powers. It is anomalous to me that a chancery court would have the jurisdiction and power to so enforce an agreed alimony payment but not to reduce the amount required to be paid when its burden becomes oppressive. I regret that there has been no legislative action to clarify the confusion previous decisions have produced and to eliminate the judicial hair-splitting in these cases so aptly pointed out by the late Chief Justice Griffin Smith in McCue v. McCue, 210 Ark. 826, 197 S.W. 2d 938. I think this court would be justified in effecting a remedy by reading Ark. Stat. Ann. § 34-1213 (Repl. 1962) into every such agreement and decree, so that true alimony would be subject to modification in any case. I would do so.